—In a proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Fishkill Correctional Facility, dated June 24, 1991, affirming the Hearing Officer’s finding that the petitioner violated New York State Department of Correction rule 107.11 against "verbal abuse of staff members”, the appeal is from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated September 16, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed; without costs or disbursements.
We agree with the Supreme Court that the respondent’s determination was supported by substantial evidence presented at the hearing (see, CPLR 7803 [4]). The petitioner’s *546challenge to the facial constitutionality of the regulation in question is without merit (see, Turner v Safley, 482 US 78, 89). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.